 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   LABORERS’ INTERNATIONAL UNION
     NORTH AMERICA LOCAL 872,                             Case No.: 2:19-cv-00322-GMN-NJK
11
            Plaintiff(s),                                               ORDER
12
     v.                                                              [Docket No. 8]
13
     CITY OF LAS VEGAS, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant’s motion to extend time to respond to the complaint.
17 Docket No. 8. A response shall be filed no later than April 3, 2019, at 12:00 p.m.
18         IT IS SO ORDERED.
19         Dated: April 1, 2019
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
